Order resettling order denying motion to vacate the appointment of a receiver affirmed, with ten dollars costs and disbursements. It was a proper exercise of discretion of the court at Special Term to refuse to vacate the receivership in view of the fact that, admittedly, the plaintiff, the owner of the second mortgage foreclosed, had been required to pay approximately $5,000 arrearages in taxes, water charges and interest on the first mortgage for the years 1932 and 1933, which the defendants, mortgagors, had failed and neglected to pay. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.